DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of the bracket of Species 11 in the reply filed on 11/2/20 is acknowledged. Note that applicant does not provide any arguments therefore the election is considered to be without traverse. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) The term "generally" in claim 10 line 3 and 4 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
B)  Applicant recites “the flange” in claim 19 line 5.  The “flange” applicant is intending to refer to is unclear. It is unclear whether applicant is intending to refer to the flange formed by the folded edges, as recited in claim 19 line 2, the “flanges” recited in claim 19 line 3, or whether applicant is intending to refer to the flange recited in claim 19 line 4. It appears as if applicant is intending to refer to the “flange” recited in claim 19 line 4. For the purpose of examination it is interpreted as if applicant is intending to refer to the “flange” recited in claim 19 line 4.  
C) Applicant recites “the longitudinal slot” in claim 21 line 2.  The recited limitation lacks proper antecedent basis since “a longitudinal slot” was never previously recited. It appears as if applicant intended to recite “a longitudinal slot”. For the purpose of examination, it is interpreted as if applicant intended to recite “a longitudinal slot”. 
D)  Applicant recites “the sides of the flange at the distal end” in claim 22 line 3.  The recited limitation lacks proper antecedent basis since “sides of a flange at a distal end”, or similar language, was never previously recited. It appears as if applicant intended to recite “sides of a flange at a distal end”, or similar language. For the purpose of examination, it is interpreted as if applicant intended to recite “sides of a flange of a distal end”. 
E)   Claims 11-15 and 17-22 are rejected as a result of being dependent on a rejected claim. 
 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvester et al. (US 2015/0275578). 

  7.    Regarding to claim 1, Sylvester et al. teaches a method for installing a cable management assembly [as can be seen from Figures 1-2 in Sylvester et al.], comprising the steps of: positioning a cleat assembly (tie or strap 90, as described in paragraph 0082 and can be seen from Figures 1-2 in Sylvester et al.) on a ladder rung (60, as described in paragraph 0082 and can be seen from Figures 1-2 in Sylvester et al.); positioning a cable (70, as described in paragraph 0082 and can be seen from Figures 1-2 in Sylvester et al) within the cleat assembly (90) [as can be seen from Figures 1-2 in Sylvester et al.];
securing the cleat assembly (90) in a closed position [as described in paragraph 0084 and can be seen from Figures 7-10 in Sylvester et al.];
inserting a bracket assembly (cradle bracket assembly 100) through the cleat assembly (90) and around the ladder

securing the bracket assembly (100) to the ladder rung (60) [as described in paragraph 0084 and can be seen from Figures 4-8 in Sylvester et al.].

8.   Regarding to claim 2, Sylvester et al. teaches the method for installing a cable management assembly [as can be seen from Figures 1-2 in Sylvester et al.] of claim 1, wherein the cable is a trefoil cable (three cables 70 forming triangular configuration, as can be seen from Figure 2 in Sylvester et al.].

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sylvester et al. (US 2015/0275578) in view of Frizzell (US 9,106,069). 

11.    Regarding to claim 3, Sylvester et al. teaches the method for installing a cable management assembly [as can be seen from Figures 1-2 in Sylvester et al.] assembly of claim 1, having a cleat assembly (90).  However, Sylvester et al. does not disclose the cleats assembly comprising an upper shell and a lower shell.  Frizzell however teaches a cleat assembly (10) comprising an upper shell (16) and .


Allowable Subject Matter
12.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	Claims 10-15 and 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726         



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726